DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “500” has been used to designate both “storage container” (Figures 3a-b, 4a, 5a-d) and “alternative sampler” (Figure 10B). It is unclear which designation the reference character refers to is correct. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “2100” (Page 29, Lines 1-2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
“eg” (Page 4, Lines 13-14; Page 5, Line 12; Page 10, Line 10; Page 17, Line 28) should read “e.g.”
“Preferable the item is an animal..” (Page 5, Line 36) should read “Preferably the item is an animal.”
“..” (Page 6, Line 36; Page 7, Line 6, 27, 29, 31, 33, 35; Page 10, Line 7) should read “.”
“the seal time duration” (Page 7, Line 32 and 34) is not defined
“as seen in figure 3 and 4” (Page 12, Line 12; Page 13, Line 7; Page 15, Line 23) is unclear as to which figure (3a-c, 4a-b) is being referred to specifically, or if all of the figures are being referred to
Reference character “500” is used to refer to both “storage container” (Page 13, Line 26; others) and “alterative sampler” (Page 14, Line 29; others). It is unclear which reference the reference character refers to is correct
“It is contemplated that the positioning technology module 1700 may additionally be provided by any other commonly available device capable of” (Page 22, Lines 9-11) is an unfinished sentence
“Where the reader unit 1000 is comprised by the smart phone 2000 and/or other commonly available devices connected to it,” (Page 25, Lines 17-18) is an unfinished sentence
Appropriate correction is required.
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
“and to contact” (claim 1, Line 5) should be “to contact”, otherwise this could be interpreted to mean the actuator contacts the item
“including” (claim 9, Line 2) should be “includes”
“a” (claim 17, Line 2) should be “an”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sample collecting device” in claims 1, 2, 18, 19, 30, and 31, and “means for obtaining and recording and/or transmitting time stamps” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
The examiner’s interpretations for claims that invoke 112(f) are as follows:
Regarding claims 1, 2, 18, 19, 30, and 31, “sample collecting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant discloses the collecting device 250 may consist essentially of a punch 251, which is driven to punch a sample from the organism and then move it into a storage container 500 (Page 12, Lines 29-31); moreover, the Applicant discloses that the consumable component of a tissue punch may also be a swab for obtaining biological samples (Page 12, Lines 3-4) wherein the “sample collecting device” is interpreted to be both the hollow chamber that holds the sample, and the sampling means to remove the sample from the organism and equivalents thereof.
Regarding claim 11, “means for obtaining and recording and/or transmitting time stamps” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant fails to sufficiently describe the corresponding structure for this element.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 11, 30, 31 and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 2, 30, and 31 recite the limitations “the reader unit is…configured to measure and/or record time” and “the reader unit is…configured to compare the measured and/or recorded time”. It is not clear how a sample identification reader and item identification reader would be able to perform the additional recited functions of the reader unit. Based on the specification and the understanding of one of ordinary skill in the art before the effective filing date of the claimed invention, a timer or time stamp recorder would be required, but such an element is not recited. Applicant has not provided any direction in the specification or claims or described a working example for how a sample identification reader and an item identification reader would be able to measure and/or record time, or would be able to compare the measured and/or recorded time. Based on these factors, one of ordinary skill in the art at the time of the invention would not be able to make and use the invention without undue experimentation and the claims are not enabled.
Dependent claims 3-11, 14, 15, and 17 incorporate the subject matter of claim 2 and dependent claim 32 incorporates the subject matter of claim 31 which were not described in the specification in 
Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. The claim recites the limitation “means for obtaining and recording and/or transmitting time stamps”. The written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function as there is no disclosure of any particular structure, either explicitly or inherently, to obtain and record and/or transmit time stamps. The specification does not provide sufficient details such that one of ordinary skill in the art would understand the structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 11, 14, 15, 17-19, 22, 31, 32, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “the time of taking the sample” in lines 1-3. There is lack of antecedent basis for this limitation in the claim as claim 2 merely states “time between capturing said item ID and taking the sample, and/or taking the sample and capturing said item ID”. For examination purposes, examiner has interpreted “the time of taking the sample” to read “a time of taking the sample”. Additionally, claim 7 recites the limitation “said capturing of said sample information” in lines 4-5. There is a lack of antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted “said capturing of said sample information” to read “a capturing of said sample information”.
Claim 8 recites the limitation “the readers utilize different frequencies for EID communication” in line 2. It is unclear what is different, whether it be that the frequencies are different from each other or if the readers are each capable of using multiple different frequencies. For examination purposes, examiner has interpreted “the readers utilize different frequencies for EID communication” to read “the readers utilize different frequencies from each other for EID communication”.
Claim 11 recites “means for obtaining and recording and/or transmitting time stamps” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function as there is no disclosure of any particular structure, either explicitly or inherently, to obtain and record and/or transmit time stamps. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 recites the method step “the sampler prompts the user…” in lines 2-3. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p)(II)). This limitation should read “the sampler is configured to prompt the user…”

Claim 17 recites the limitation “the time when said animal tag ID is captured” in lines 3-4. There is a lack of antecedent basis for the limitation of “the time…” as claim 2 merely states time between capturing said item ID, as well as a lack of antecedent basis for “said animal tag ID”. For examination purposes, examiner has interpreted “the time when said animal tag ID is captured” to read “a time when an animal tag ID is captured”.
Claim 18 recites the limitation “the time duration” in line 14. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the time duration” to read “a time duration”. Claim 18 also recites the limitation “the time of each of steps (b) and (c)” in line 15. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the time of each of steps (b) and (c)” to read “a time of each of steps (b) and (c)”. Furthermore, claim 18 recites “and placing the sample into a storage container” in lines 1-2 within the preamble, however, there is no corresponding step for this recited in the method. It is unclear if this part of the preamble is meant to be part of the method of taking a biological sample or not. For examination purposes, examiner has interpreted “placing the sample into a storage container” to be part of the method of steps of claim 18.
Claim 19 recites the limitation “the time duration” in line 14. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the time duration” to read “a time duration”. Claim 19 also recites the limitation “the time of each of steps (b) and (c)” in line 15. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the time of each of steps (b) and (c)” to read “a time of each of steps (b) and (c)”.

Claim 31 recites “(preferably removably engaged…)” in line 7. This recitation renders the claim indefinite because it is unclear whether the limitation in parentheses is part of the claimed invention (MPEP 2173.05(d)). For examination purposes, examiner has interpreted “(preferably removably engaged…)” to not be part of the claimed invention.
Claim 32 recites the method step “said reader unit captures at least one of…” in lines 1-2. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p)(II)). This limitation should read “said reader unit configured to capture at least one of…”
Claim 36 recites the limitation “the time lapse or lapses” in line 10. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the time lapse or lapses” to read “a time lapse or lapses”. Claim 36 also recites the limitation “the sampler” in lines 13-14. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the sampler” to read “a sampler”. Furthermore, claim 36 recites “e.g.” in line 3. The phrase “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (MPEP 2173.95(d)). For examination purposes, examiner has interpreted the limitation regarding a photo following the phrase “e.g.” to not be part of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 36 and those dependent therefrom are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 36 recites “(i) taking an item identification reading, (iii) taking an identification reading of the sample holder, (iv) taking a reading of the geolocation of the item, (v) measuring the time lapse or lapses between at least two of steps (i)-(iv) above, (vi) comparing the time lapse or lapses against a predetermined time, (vii) if at least one of the time lapse or lapses exceeds the predetermined time causing the sampler to provide directly or indirectly at least one of audio, visual and haptic feedback”, wherein the functions performed by this claim amount to an abstract idea as they can be performed in the mind or by hand because the “taking a reading…” limitations can merely mean looking at a set of data, “measuring the time lapse” is merely counting, “comparing the time lapse” is merely calculating a difference, and “providing feedback” can be done by the mind or by hand.
	This judicial exception is not integrated into a practical application. The claims recite additional elements of “digitally storing the read item identification” and “digitally storing the geolocation reading”. The recitation of a computer amounts to mere instructions to implement an abstract idea on a generic computer (MPEP 2106.05(f)), which does not integrate the abstract idea into a practical application. Accordingly, these additional elements, when considered alone and in combination, do not integrate the abstract idea into a practical application. Additionally, the limitation of “taking a sample from the item and locating the sample with a sample holder” is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception (MPEP 2106.05(g)(3)). It is thus extra-solution activity, and does not integrate the judicial exception into a practical application at step 2A prong 2.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of “taking a sample from the item and locating the sample with a sample holder”  was determined to be extra-solution activity at step 2A prong 2 above, and thus 
	Claims 37 and 38 incorporate the non-statutory subject matter of claim 36 therein and recite additional limitations of “the order of steps (i) to (iv) is sequential and in the order of step (i) then step (ii) then step (iii) and step (iv)” and “steps (i) to (iv) are carried out in no specific order”, respectively, however the order of the steps does not change the analysis of the claim with respect to eligibility under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application as the claims fail to recite additional subject matter that could integrate the claims into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception that warrant further evaluation under Step 2A Prong Two or Step 2B. The claims are not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-7, 11, 14, 15, 17-19, 22, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmann (US-6659338-B1) in view of Kanbergs (WO-2006122400-A1).
Regarding claim 1, Dittmann teaches a system for taking a biological sample from an item (A device and a method will be made available, which make possible a withdrawal of biological samples (Dittmann, Col 4, Lines 52-53). Furthermore, Dittmann teaches a sampler including a handheld body (wherein the handle 11, as seen in Figure 1, reads on the handheld structure of the instant application) to hold a sample collecting device (a sample collecting device with components of a test capsule is loaded; one loaded part of the test capsule removes a tissue sample (Col 5, Lines 1-4); wherein Dittmann’s sample container 22 and sharp outer edge 25 for shearing tissue, as seen in Figure 3, read on the above 112(f) interpretation of a sample collecting device) and an actuator adapted to drive the sample collecting device relative to the handheld body and to contact the item to remove a sample from the item (Actuating the trigger mechanism, punches or shoots a component of a test capsule, as a type of striking pin, through the tissue (Col 6, Lines 15-17). Additionally, Dittmann teaches a reader unit (The electronic unit integrated into the device…consists here of an alphanumerical display 1, e.g., an LCD matrix display, a numerical or alphanumerical keyboard 2 for data entry and confirmation, a medium for data storage 5, e.g., a smart card with additional magnetic strip and a barcode reader 4 (Col 10, Line 66-Col 11, Line 5)). Dittmann further teaches that the reader unit includes a sample identification reader adapted to capture identification information associated with the sample collecting device (the 
However, Dittmann fails to teach that the reader unit is configured to measure and/or record time between capturing said item ID and taking the sample and/or taking the sample and capturing said item ID, and wherein the reader unit is further configured to compare the measured and/or recorded time against a predetermined time. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((a) collecting the sample from the patient with a first collection device; (b) associating the patient with a first signal carrying data representative of the sample; (c) associating the first collection device with a second signal carrying data representative of the sample (Kanbergs, Page 4, Lines 13-15); wherein least one of the steps (a) to (h)  is associated with temporal data (Kanbergs, Page 4, Line 24)). Kanbergs further teaches the measured and/or record time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner and ensure the prevention of sampling fraud.
The combination fails to explicitly teach that if said measured and/or recorded time exceeds the predetermined time the handheld body or reader unit provides directly or indirectly at least one of audio, visual and haptic feedback to a user of the sampler. However, Dittmann in view of Kanbergs teaches that measured time recordings that exceed the predetermined time limit are marked with an error (The time stamp may also include any one or more of a number of Error…Time Delay- exceed time to collect of blood (Kanbergs, Page 23, Lines 13 and 17)) and that an LED is provided for alarm situations (Kanbergs, Page 23, Line 29)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs, so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time, in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing.
Regarding claim 2, Dittmann teaches a sampler comprising a handheld body (Dittmann, Col 4, Lines 52-53; Figure 1). Dittmann further teaches that the sampler holds a sample collecting device holder adapted in use to accommodate a sample collecting device (the device…contains one or more 
However, Dittmann fails to teach that the reader unit is configured to measure and/or record time between capturing said item ID and taking the sample and/or taking the sample and capturing said item ID, and wherein the reader unit is further configured to compare the measured and/or recorded time against a predetermined time. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((Kanbergs, Page 4, Lines 13-15); (Kanbergs, Page 4, Line 24)). Kanbergs further teaches the measured and/or record time is compared against a predetermined time (Page 4, Line 25).

The combination fails to explicitly teach that if said measured and/or recorded time exceeds the predetermined time the handheld body or reader unit provides directly or indirectly at least at least one of audio, visual and haptic feedback to a user of the sampler. However, Dittmann in view of Kanbergs teaches that measured time recordings that exceed the predetermined time limit are marked with an error (Kanbergs, Page 23, Lines 13 and 17) and an LED for alarm situations is included in the device (Page 23, Line 29)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs, so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time, in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing.
Regarding claim 3, the combination of Dittmann in view of Kanbergs teaches the reader unit comprises a transmitter to transmit item ID and/or sample information to an external device (the stored data are transmitted to the analytical device by means of direct data transmission from the withdrawal device or an additional device from or through transport of a separable data carrier (Dittmann, Col 5, Lines 1-4).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dittmann in view of Kanbergs so as to permanently engage the collecting device holder to the handheld body in order to securely store the collecting devices while within the holder without fear of the holder disengaging from the handheld body.
Regarding claim 5, the combination of Dittmann in view of Kanbergs teaches that the reader unit comprises a sample identification reader, and wherein said sample information to be read by the sample identification reader comprises one or more of a machine readable ID and an electronic ID, associated with the collecting device (The container strip to be inserted for loading into magazine 3 (FIG. 12) is characterized by a tab introduced on one side of the container strip containing continuous numbering by a barcode, which is read by means of barcode-reading pin 4 prior to insertion (Col 10, Line 66-Col 11, Line 5).
Regarding claim 6, the combination of Dittmann in view of Kanbergs teaches that the said item ID to be read by the item ID reader comprises one or more of a machine readable ID and an electronic ID, associated with the item from which the sample is to be taken (Dittmann, Col 7, Lines 50-55).
Regarding claim 7, the combination of Dittmann in view of Kanbergs teaches that all of the data is gathered together in rapid sequence (Dittmann, Col 10, Lines 5-11), but fails to explicitly disclose that the time of taking the sample, being the time when said collecting device is driven from the collecting device holder to remove the sample from the item, corresponds to said capturing of said sample information.

Regarding claim 11, the combination of Dittmann in view of Kanbergs teaches the reader unit comprises: a timer and/or means for obtaining and recording and/or transmitting time stamps (Kanbergs, Page 4, Lines 24-26).
Regarding claim 14, the combination of Dittmann in view of Kanbergs fails to explicitly disclose that if said measured and/or recorded time exceeds the predetermined time the sampler prompts the user to take a new sample. However, Dittmann in view of Kanbergs teaches a locking mechanism that prevents use of a sample given an elapsed time value exceeds a predetermined time limit (the verification means 212 may be operable to prevent release of the locked third fluid coupling when the elapsed time value has exceeded a predetermined value. Before treatment of the untreated blood sample, the verification means 212 is also operable to prevent treatment of the blood sample when the elapsed time value has exceeded a predetermined value (Kanbergs, Page 17, Lines 4-8)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dittmann in view of Kanbergs so as to prompt the user to take a new sample given the recorded time exceeds the predetermined time in order in order to further reduce the risks of sampling fraud or error.
Regarding claim 15, the combination of Dittmann in view of Kanbergs teaches that if said measured and/or recorded time exceeds the predetermined time, the sampler records a warning data tag associated with the sample (Kanbergs, Page 23, Lines 13 and 17).

Regarding claims 18 and 19, Dittmann teaches a method of taking a biological sample from an item and placing the sample into a storage container using a sampler (Dittmann, Col 5, Lines 1-4), said sampler comprising a handheld body (Figure 1). Dittmann further teaches that a sample collecting device holder is adapted in use to accommodate a sample collecting device (Col 6, Lines 22-25; Col 5, Lines 1-4). Dittmann further teaches an actuator adapted to drive the sample collecting device from the sample collecting device holder, to remove the sample from the item (Col 6, Lines 15-17). Also, Dittmann teaches an ID reader adapted to capture identification information (hereinafter "item ID") associated with the item from which the sample is to be taken (Col 10, Line 66-Col 11, Line 5). Alternatively, it is disclosed that a barcode can be associated the item of which a sample is taken from (labeling of the organism can also be introduced, which is comprised of…a barcode (Col 7, Lines 50-55), which would 
However, Dittmann fails to teach that a time duration (hereinafter --sampling time duration") between steps (b) and (c) is monitored and/or the time of each of steps (b) and (c) are recorded as time stamps, regardless of whether step (b) occurs before or after step (c). Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((Kanbergs, Page 4, Lines 13-15); (Kanbergs, Page 4, Line 24)). Kanbergs further teaches the measured and/or record time is compared against a predetermined time (Page 4, Line 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner and ensure the prevention of sampling fraud.
The combination fails to explicitly teach that if said measured and/or recorded time exceeds the predetermined time the handheld body or reader unit provides directly or indirectly at least at least one of audio, visual and haptic feedback to a user of the sampler. However, Dittmann in view of Kanbergs teaches that measured time recordings that exceed the predetermined time limit are marked with an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs, so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time, in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing.
Regarding claim 22, the combination of Dittmann in view of Kanbergs fails to explicitly disclose that the method further comprises prompting the user to restart the sampling process if said sampling time duration is longer than said predetermined time limit. However, Dittmann in view of Kanbergs teaches a locking mechanism that prevents use of a sample given an elapsed time value exceeds a predetermined time limit (Kanbergs, Page 17, Lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dittmann in view of Kanbergs in order to further reduce the risk of sampling fraud or error.
Regarding claim 30, Dittmann teaches a sampling system to collect a sample from an item (Dittmann, Col 4, Lines 52-53). Furthermore, Dittmann teaches a sampler comprising a handheld body (Figure 1) defining a sampling region at where a sample collecting device can be held (Col 5, Lines 1-4). Dittmann also teaches that the handheld body carries an actuator adapted to drive the sample collecting device to remove the sample from the item (Col 6, Lines 15-17). Dittmann further teaches a reader unit engaged to said handheld body (Col 10, Line 66-Col 11, Line 5). Additionally Dittmann teaches a sample identification reader adapted to capture identification information (hereinafter "sample information") associated with the collecting device (Col 11, Lines 2-5, Lines 21-23) and an item ID reader adapted to 
However, Dittmann fails to teach the reader unit is configured to measure and/or record time between: capturing said item ID and taking the sample, and/or taking the sample and capturing said item ID and wherein the reader unit is further configured to compare the measured and/or recorded time against a predetermined time. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((Kanbergs, Page 4, Lines 13-15); (Kanbergs, Page 4, Line 24)). Kanbergs further teaches the measured and/or record time is compared against a predetermined time (Page 4, Line 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner and ensure the prevention of sampling fraud.
The combination teaches that in a first mode of use, the sampler, with the reader unit engaged to the handheld body, presents a sample collecting device holding region where said sample collecting device can be held (Dittmann, Col 10, Line 66-Col 11, Line 5; Col 5, Lines 1-4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs, so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time, in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing.
The combination still fails to explicitly disclose that the reader is removably engageable to the to the handheld body that in a second mode of use, the sampler, without the reader unit engaged to the handheld body, presents a sample collecting device holding region where said sample collecting device can be held. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann in view of Kanbergs so as to make the reader unit removably engageable to the handheld body as this is simply a rearrangement of parts as the system is still functionally capable of reading the item ID and sample ID (MPEP 2144.04(VI)(C)) and this would also allow for the handheld device to be more mobile.
Regarding claim 31, Dittmann teaches a sampling system to remove a sample from an item (Dittmann, Col 4, Lines 52-53). Dittmann further teaches that a sampler includes a handheld body (Figure 1) defining a sampling region at where a sample collecting device can be held (Col 5, Lines 1-4). Additionally, Dittmann teaches that the handheld body carrying an actuator adapted to drive the sample 
However, Dittmann fails to teach the reader unit is configured to measure and/or record time between: capturing said item ID and taking the sample, and/or taking the sample and capturing said item ID and wherein the reader unit is further configured to compare the measured and/or recorded time against a predetermined time. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((Kanbergs, Page 4, Lines 13-15); (Kanbergs, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner and ensure the prevention of sampling fraud.
However, the combination fails to explicitly teach that if said measured and/or recorded time exceeds the predetermined time the handheld body or reader unit provides directly or indirectly at least at least one of audio, visual and haptic feedback to a user of the sampler. However, Dittmann in view of Kanbergs teaches that measured time recordings that exceed the predetermined time limit are marked with an error (Kanbergs, Page 23, Lines 13 and 17) and an LED for alarm situations is included in the device (Page 23, Line 29)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs, so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time, in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmann in view of Kanbergs, as applied to claim 2 above, further in view of Mimura (AU-2003272940-A1).
Regarding claim 8, the combination of Dittmann in view of Kanbergs fails to explicitly disclose that the readers use frequencies for EID communication. However, Kanbergs discloses that the readers for capturing sample ID and item ID (Sl RFID reader/writer 228 or the S2 RFID reader/writer 230 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dittmann in view of Kanbergs so as to utilize RFID readers to capture sample and item ID’s as a form of simple substitution of the sample and item identification readers as taught by the original combination with the RFID readers as taught by Kanbergs with the similar expected result of capturing informational data.
The combination of Dittmann in view of Kanbergs fails to explicitly disclose that the readers utilize different frequencies for EID communication. However, Mimura discloses a system equipped with two or more radio frequency identification units that utilize different frequencies for EID communication (equipped with two or more radio frequency identification units having built-in radio 15 frequency identification integrated circuit or circuits and communication antenna or antennas, can concurrently conduct proximity coupling type and distance coupling type identification because the radio frequency identification units have different transmitting frequencies (Mimura, Page 24, Lines 13-20)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dittmann in view of Kanbergs so as to incorporate the readers utilizing different frequencies for EID communication as taught by Mimura as the different frequencies can conduct high level information processing and information management, as well as allow for concurrent proximity identification (Mimura, Paragraph [24]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmann in view of Kanbergs, as applied to claim 2 above, further in view of Torre-Bueno (US-20090110253-A1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann in view of Kanbergs so as to incorporate the use of a camera to capture sample information as taught by Torre-Bueno as a form of simple substitution of the sample identification reader as taught by Dittmann in view of Kanbergs with the camera as taught by Torre-Bueno with the similar expected result of capturing sample information.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmann in view of Kanbergs, as applied to claim 2 above, further in view of Fantin (US-20050051109-A1).
Regarding claim 10, the combination of Dittmann in view of Kanbergs fails to explicitly disclose that the reader unit comprises a positional tracking system. However, Fantin teaches collecting positional information of a sample (collecting a biological sample from the animal and associating the animal with each premises at which the animal is located (Fantin (Paragraph [0009])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dittmann in view of Kanbergs so as to incorporate the positional tracking system as taught by Fantin in order to be able to group animals within a similar location together so as to locate animal that potentially came into contact with an animal affected by disease or other contamination (Fantin, Paragraph [0007]).
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmann in view of Fantin and Kanbergs.

However, Dittmann fails to teach (iv) taking a reading of the geolocation of the location of the item and digitally storing the geolocation reading. Fantin teaches collecting positional information of a sample (collecting a biological sample from the animal and associating the animal with each premises at which the animal is located (Fantin (Paragraph [0009])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Dittmann so as to incorporate a step of taking a geolocation reading as taught by Fantin in order to be able to group animals within a similar location together so as to locate animal that potentially came into contact with an animal affected by disease or other contamination (Fantin, Paragraph [0007]).
However, the combination of Dittmann in view of Fantin fails to teach measuring the time lapse or lapses between at least two of steps (i)-(iv) above and comparing the time lapse or lapses against a predetermined time. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((Kanbergs, Page 4, Lines 13-15); (Kanbergs, Page 4, Line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann in view of Fantin so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner and ensure the prevention of sampling fraud.
The combination teaches that in a first mode of use, the sampler, with the reader unit engaged to the handheld body, presents a sample collecting device holding region where said sample collecting device can be held (Dittmann, Col 11, Lines 2-5, Lines 21-23; Col 5, Lines 1-4).
However, the combination fails to explicitly teach that if said measured and/or recorded time exceeds the predetermined time the handheld body or reader unit provides directly or indirectly at least at least one of audio, visual and haptic feedback to a user of the sampler. However, Dittmann in view of Fantin and Kanbergs teaches that measured time recordings that exceed the predetermined time limit are marked with an error (Kanbergs, Page 23, Lines 13 and 17) and an LED for alarm situations is included in the device (Page 23, Line 29)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Fantin and Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs, so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time, in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing.
Regarding claims 37 and 38, the combination fails to explicitly disclose that the order of steps (i) to (iv) is sequential and in the order of step (i) then step (ii) then step (iii) and step (iv), as in the case of 
Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/S.P.L./Examiner, Art Unit 3791            

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791